Title: Orderly Book, 2 October 1758
From: Washington, George
To: 



[2 October 1758]

Camp at Reas Town Monday Octr 2d 1758
G. O.
Parole ⟨Louisan⟩
Colo. for to Morrow Colo. Washington.
Field Officer for to Morrow Lt Colo. Work.
Adjt for to morrow 3d Battallion.


Detail for Guards
C.
S.
S.
C.
P.


H.

1
1
2
29


1 Vs.


1

15


2 [Vs.]


2
1
25


3 B. P.
1
1
1
1
12



1
2
5
4
81


Out Posts







H.
1
2
2

56


1 Vs.
1
1
2

27


2 [Vs.]

2
3
1
47


3 B. P.

1
2

22



2
6
9
1
152



Fatigue







H.


1

16


1 [V.]




7


2 [V.]




13


3 B. P.


1

4





2

40


